This is the same case which was heard and determined by us at the last term under the title of Cobb v. Fountain, 187 N.C. 335. The change in the title of the cause is occasioned by the death of *Page 813 
Mr. D. E. Cobb, who was administrator of the estate of Nancy L. Hargrove, deceased, and the appointment of the plaintiff as his successor, administrator de bonis non of the estate of Nancy L. Hargrove, and the substitution of the latter, by consent, as plaintiff herein.
A careful perusal of the record leaves us with the impression that the case has been tried substantially in agreement with the opinion heretofore rendered. The vital question presented by the appeal is whether the evidence, offered by the defendants, shows such rare and exceptional circumstances as to justify the guardian in investing his ward's funds outside of the State. Viewing the evidence in its entirety and as a whole, we think the case was properly submitted to the jury, and they have found for the defendants.
No benefit would be derived from detailing the testimony of the several witnesses, as the chief question is whether it is sufficient to be submitted to the jury, and we think it is. There is certainly more than a scintilla of evidence to support the defendants' position.
We have discovered no ruling or action on the part of the trial court which we apprehend should be held for reversible error. Hence, the verdict and judgment as rendered will be upheld.
No error.